DETAILED ACTION
Acknowledgements
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is in reply to the application filed on August 26, 2019.
Claims 1-20 are pending.
Claims 1-20 are examined.
This Office Action is given Paper No. 20210308 for references purposes only.

Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, or 365(c) is acknowledged. The instant application claims the benefit of application 62/723,305.

Information Disclosure Statement
The Information Disclosure Statement filed on January 8, 2020 has been considered. An initialed copy of the Form 1449 is enclosed herewith.

Claim Objections
Claim 20 is objected to because it recites “computing device o claim 19.” Examiner assumes that Applicant intended “computing device of claim 19.” Appropriate correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-20 are rejected under 35 U.S.C. 103(a) as being unpatentable over Collinge (WO 2018/031856) in view of Sheets et al. (US 2015/0019443). 

Claims 1, 9
Collinge discloses: 
a network interface configured to receive transaction data (transaction seed data, see p 9) for settling a payment transaction (transaction, see p 9) between a 
a processor configured to read a merchant encryption key (merchant key pair, see p 13) stored in a secure element of the computing device, and dynamically generate (generate, see p 9), via the secure element, a cryptogram (cryptogram, see p 9) that remotely authenticates the transaction data using the merchant encryption key,
wherein the processor is further configured to control the network interface to transmit the dynamically generated cryptogram (cryptogram, see p 9, figure 4) to a computing system associated with the merchant (merchant, see p 9, figure 4).
Collinge does not disclose:
a merchant encryption key received from a remote computing service.
Sheets teaches:
a merchant encryption key received from a remote computing service (remote key manager, see [0045]).
Collinge discloses settling a payment transaction by generating and transmitting a cryptogram to a merchant. Collinge does not disclose that a merchant encryption key is received from a remote service, but Sheets does. It would have been obvious to one of ordinary skill in the art at the time the invention was filed to combine the cryptographic authentication and tokenized transactions of Collinge with the remote service of Sheets because 1) a need exits for a tokenization approach that provides additional benefits in transaction control for merchants and customers (see Collinge p 3); and 2) a need exists for increased security of remote transactions initiated from mobile devices (see Sheets 

Claims 2, 10
Furthermore, Sheets teaches:
display a user interface which includes a plurality of payment options corresponding to a plurality of payment cards of the cardholder stored in a digital wallet (mobile wallet, see [0196]) installed on the computing device, and receive a selection of a payment card (select a payment card, see [0196]) from among the plurality of payment cards via the user interface.

Claims 3, 11
Furthermore, Collinge discloses:
retrieve the merchant encryption key (key pair, see figure 7, p 17) from a remote key management service via a wallet service provider (wallet provider, see p 9) of a digital wallet (wallet, see p 9) installed on the computing device.

Claims 4, 12
Furthermore, Sheets teaches:
the merchant encryption key is encrypted with a session key (session key, see [0167, 0169]) that is unknown to the wallet service provider.

Claims 5, 13
Furthermore, Collinge discloses:
transmit an identifier (unique identifier, see p 13) to the remote key management system; and
receive a response from the remote key management system which includes the merchant encryption key (merchant key pair, see p 13) corresponding to the identifier.

Claims 6, 14
Furthermore, Sheets teaches:
encrypt the transaction data, via the secure element, to generate a transaction payload (generate a payment request payload, see [0199, 0204]), and sign the transaction payload with the merchant encryption key.

Claims 7, 15
Furthermore, Collinge discloses:
receive the transaction data, via the secure element, from a web browser (inherent since user accesses website, see p 22) on the computing device.

Claims 8, 16
Furthermore, Collinge discloses:
the merchant encryption key comprises an encryption key (merchant key pair, see p 13, figure 7) held by a relaying agent (transaction scheme key 

Claim 17
Collinge discloses:
a processor chip configured to receive transaction data (transaction seed data, see p 9) from a web browser (inherent since user accesses website, see p 22), generate a dynamic transaction cryptogram (generate a cryptogram, see p 9) based on the received transaction data, and sign the dynamic transaction cryptogram with the merchant encryption key (merchant key pair, see p 13); and
a network interface configured to transmit the dynamic transaction cryptogram (cryptogram, see p 9, figure 4) signed with the merchant encryption key to a merchant system (merchant, see p 9, figure 4).
Collinge does not disclose:
a communication… element.
Sheets teaches:
a communication interface configured to receive a merchant encryption key (merchant public/private key pair, see [0050, 0061]) from a remote key management service (remote key manager, see [0045]), the merchant encryption key being protected with a session key (session key, see [0167, 0169]) shared with the secure element.
Collinge discloses settling a payment transaction by generating and transmitting a cryptogram to a merchant. Collinge does not disclose that a merchant encryption key is 

Claim 18
Furthermore, Collinge discloses:
the processor chip is configured to generate a digital remote secure payment (DSRP) payload (DSRP cryptogram, see p 10, 15-16) based on the received transaction data, and sign (signature, see p 16, 19) the DSRP payload with the merchant encryption key.

Claim 19
Furthermore, Collinge discloses:
a consumer device cardholder verification method (CDCVM) module (CDCVM performed, see p 18) which authenticates a user of the computing device, and transmits authentication information (validate transaction performed using authenticated merchant, see p 18) of the user authentication to the processor chip of the secure element.

Claim 20
Furthermore, Collinge discloses:
the processor chip of the secure element is further configured to generate the transaction cryptogram based on the authentication information (validate transaction performed using authenticated merchant, see p 18) received from the CDCVM.

Claim Interpretation
After careful review of the original specification and unless expressly noted otherwise by Examiner, Examiner concludes that Applicant is not his own lexicographer.  See MPEP § 2111.01 IV.
Examiner hereby adopts the following definitions under the broadest reasonable interpretation standard. In accordance with In re Morris, 127 F.3d 1048, 1056, 44 USPQ2d 1023, 1029 (Fed. Cir. 1997), Examiner points to these other sources to support her interpretation of the claims.1 Additionally, these definitions are only a guide to claim terminology since claim terms must be interpreted in context of the surrounding claim language. Finally, the following list is not intended to be exhaustive in any way:
configuration “(1) (A) (software) The arrangement of a computer system or component as defined by the number, nature, and interconnections of its constituent parts.” “(C) The physical and logical elements of an information Note: May refer to hardware configuration or software configuration.”  IEEE 100 The Authoritative Dictionary of IEEE Standards Terms, 7th Edition, IEEE, Inc., New York, NY, Dec. 2000.

Conclusion
Any inquiry of a general nature or relating to the status of this application or concerning this communication or earlier communications from Examiner should be directed to Chrystina Zelaskiewicz whose telephone number is 571.270.3940. Examiner can normally be reached on Monday-Friday, 9:30am-5:00pm. If attempts to reach the examiner by telephone are unsuccessful, the Examiner’s supervisor, Abhishek Vyas can be reached at 571-270-1836.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://portal.uspto.gov/external/portal/pair <http://pair-direct.uspto.gov>. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866.217.9197 (toll-free).
/CHRYSTINA E ZELASKIEWICZ/Primary Examiner, Art Unit 3621                                                                                                                                                                                                        


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 While most definition(s) are cited because these terms are found in the claims, Examiner may have provided additional definition(s) to help interpret words, phrases, or concepts found in the definitions themselves or in the prior art.